Citation Nr: 0216124	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-29 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for PTSD.  

2. Entitlement to service connection for a hernia.  

(The issue of entitlement to service connection for a nervous 
disorder, other than PTSD will be the subject of a separate 
Board decision.).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1964 to August 
1965.  

Service connection for a nervous disorder other than PTSD was 
previously denied by the RO of February 1981.  This matter 
now comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating action by the RO that 
denied the veteran's application to reopen his claim for 
service connection for a nervous disorder other than PTSD. 
Based on new and material evidence.  In this rating decision 
the RO also denied service connection for PTSD, a back 
disorder, and a hernia.  After he filed a timely Notice of 
Disagreement with this rating action the veteran was provided 
a statement of the case in regard to all these issues in 
August 1997.  He submitted a substantive appeal (VA Form 9) 
in October 1997 that indicated that he wished to continue his 
appeal in regard to the issues of whether there was new and 
material evidence to reopen a claim for service connection 
for a nervous disorder other than PTSD, service connection 
for PTSD, and service connection for a hernia.  The veteran 
made no reference to the issue of service connection for a 
back disorder in his substantive appeal and, accordingly, 
this issue is not in appellate status at this time.  

In his substantive appeal, dated in October 1997, the veteran 
also indicated that he wished to be afforded a hearing at the 
RO before a member of Board.  This hearing was scheduled in 
September 2002, but the veteran failed to report for the 
hearing.  

The RO has described the claim for service connection for a 
psychiatric disability other than PTSD, as involving the 
question of whether new and material evidence has been 
submitted to reopen the claim.  However, this claim is 
premised on new diagnoses of acquired psychiatric disability.  
A claim based on a new diagnosis is a new claim.  Spencer v. 
Brown, 17 F.3d. 368 (1994).  Therefore, the Board is 
considering this issue on a de novo basis.

The Board is now undertaking additional development with 
respect to the claim of entitlement to service connection for 
a psychiatric disorder other than PTSD, pursuant to authority 
granted by 67 Fed. Reg. 3009, 3104 (January 23, 2002) (to be 
codified at 38 C.F.R.§ 19.9(a)(2)).  When development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3009, 3105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing the issues of entitlement to service connection 
for a psychiatric disorder other than PTSD.

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for a hernia will be 
discussed below.


FINDINGS OF FACT

1. The veteran does not have a clinical diagnosis of PTSD.  

2. There is no clinical evidence of a hernia during service 
or subsequent to the veteran's discharge from service.  


CONCLUSIONS OF LAW

1 PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 
2002).  

2 A hernia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In a March 2002 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claims.  This letter advised him of the 
evidence needed to substantiate his claims, and of who was 
responsible for obtaining what evidence.

Moreover, the veteran had been informed of the pertinent law 
and regulations governing the current claims for service 
connection for PTSD and service connection for a hernia in a 
statements of the case dated in August 1997 and in additional 
supplemental statements of the case dated in August 1998 and 
in December 1998.  These communications also served to advise 
him of the evidence needed to substantiate this claim.  

The veteran was afforded an opportunity to provide testimony 
regarding the current claim before a member of the Board in 
September 2002, but he did not appear at the scheduled 
hearing.  Moreover, it does not appear that clinical evidence 
relevant to the veteran's current claims for service 
connection for PTSD, and service connection for a hernia is 
available, but not associated with the claims folder.  

The VCAA requiers that VA provide an examination when there 
is a competent diagnosis of the claimed disability or there 
is competent evidence of signs or symptoms of the claimed 
disability.  The veteran was provided a psychiatric 
examination in August 1996.  He has not been provided an 
examination with regard to his claim for service connection 
for a hernia.  However, the record contains no competent 
diagnosis of hernia.  The record also reveals no complaints 
or reported signs of hernia.  Accordingly, an examination is 
not required for this claim.  38 U.S.C.A. § 5103A(d).

Because VA has complied with the notice requirements of the 
VCAA, afforded necessary examinations, and since there is no 
known outstanding evidence; there is no reasonable 
possibility that further efforts could aid in substantiating 
the claims for service connection for PTSD, and service 
connection for a hernia.  38 U.S.C.A. § 5103A(a)(2).

The Board will therefore proceed to consider the merit of 
these claims on the basis of the evidence currently of 
record.  


I.  Service Connection for PTSD


The veteran was evaluated as psychiatrically normal on his 
March 1964 examination prior to service induction.  Review of 
the veteran's service medical records reveals that the 
veteran asked to see a psychiatrist in October 1964.  After 
psychiatric evaluation, no diagnosis was rendered, but an 
administrative discharge was recommended since it appeared 
that the veteran could not remain in service without going 
AWOL or performing an impulsive act.  

In July 1965 the veteran was reported to have taken an 
overdose of aspirin tablets in what was described as an 
obvious attempt to obtain a discharge from the service.  
After a psychiatric evaluation it was reported that there 
were no disqualifying mental defects on direct examination 
sufficient to warrant discharge from the service.  No 
psychiatric diagnosis was rendered, but it was recommended 
that the veteran be discharged from service due to an 
inability to adjust to military service.  On the veteran's 
August 1965 examination prior to service discharge, a 
personality disorder was reported.  

VA clinical records reflect treatment and evaluation in 1980 
for alcoholism.  

VA and private medical records reflect outpatient treatment 
and periods of hospitalization beginning in the early 1970s 
for alcoholism.  During private outpatient treatment for 
alcoholism in February 1973, a diagnoses of anxiety neurosis 
and simple schizophrenia were rendered.  After a VA 
hospitalization in February and March 1982 primarily for the 
treatment of alcoholism, the discharge diagnoses on Axis I 
included dysthymic disorder.  An avoidant personality was 
diagnosed on Axis II.  Following a hospitalization at a 
private facility in December 1995 and January 1996 the final 
diagnoses on Axis I were major depressive disorder, first 
episode; and alcohol dependence with physiologic dependence.  
These records contain no findings or diagnosis of PTSD.  

On VA psychiatric examination in August 1996, the veteran 
gave a history of inability to cope with service.  He said 
that he was constantly getting "written up" because he 
could not complete even simple tasks.  The veteran also 
reported being "physically abused" by a sergeant and 
becoming depressed.  An inservice suicide attempt was 
reported that consisted of overdosing on over the counter 
medication.  He reported an unsuccessful work history and he 
had not worked since 1992.  Persistent alcohol abuse and 
homelessness was reported.  The veteran complained of 
recurrent depression with suicidal ideation.  He said that 
when angry he attempts to hurt people.  Persistent anxiety 
was reported as were sensations of inner agitation.  

On evaluation, the veteran was noted to be alert and oriented 
times three.  He was tense and apprehensive with hesitant 
speech and a depressed mood.  There was no disturbance of 
stream of thought or perception.  He did have difficulty 
recalling remote events and concentration was impaired at 
times.  He could calculate serial digits and recall nonsense 
symbols with some difficulty due to failure anxiety.  There 
was difficulty with abstraction and information fund was 
poor.  Intellect was below average and insight was poor.  
Judgment was compromised under stress.  Agitation and 
aggressiveness if provoked were reported.  The diagnosis on 
Axis I was recurrent depressive disorder.  A dependent 
personality disorder was diagnosed on Axis II and alcohol 
dependency was diagnosed on Axis III.  It was the examiner's 
opinion that the specific criteria for a diagnosis of PTSD 
were not met in this case.  

In a September 1996 statement, the veteran reported as a PTSD 
stressor, that during service, he was almost blown up when a 
fellow serviceman put a mortar shell into a mortar upside 
down.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
Service connection may be granted for disease diagnosed after 
service providing the evidence establishes that it was 
incurred during service.  38 C.F.R. § 3.303(d) (2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link established by medical evidence between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony testimony may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  Where the 
veteran did not engage in combat with the enemy, his 
uncorroborated testimony is insufficient to establish the 
alleged noncombat stressor.  Credible supporting evidence is 
required.  38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. 
App 163 (1996).  

Prior to August 5, 1997, the provisions of 38 C.F.R. 
§ 3.304(f) (1998) required a clear diagnosis of PTSD instead 
of one made in accordance with 38 C.F.R. § 4.125.  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski,  1 Vet. App 308 (1991).  In this case, neither 
version is more favorable to the veteran.  The regulatory 
change had to do with the nature of the diagnosis necessary 
to support a grant of service connection for PTSD.  

A review of the record in this case, however, fails to reveal 
the existence of any clinical diagnosis of PTSD whatsoever.  
In fact, after the veteran's August 1996 VA examination, the 
VA psychiatrist who conducted that evaluation specifically 
stated that the specific criteria for a diagnosis of PTSD was 
not met in this case.  Therefore, the first criteria for a 
grant of service connection for PTSD under either the new or 
old version of 38 C.F.R. § 3.304 (f) has not been met.  Since 
that is the case, service connection for PTSD is not 
warranted.  

                                     II  Service Connection 
For a Hernia.  

On the veteran's March 1964 examination prior to service 
induction, no pertinent abnormality was noted on clinical 
evaluation.  Review of the veteran's service medical records 
reveals no complaints, findings, or diagnosis indicative of a 
hernia.  On the veteran's August 1965 examination prior to 
service discharge, evaluation of the veteran's abdomen and 
viscera (including hernia) was reported to be normal.  An 
appendectomy scar was noted.  In the Report of Medical 
History given during this examination, the veteran indicated 
that he had no rupture.  A history of appendicitis at age 15 
was reported.  

Review of the post service VA and private clinical records 
reveal no findings or complaints regarding a hernia.  During 
a private hospitalization in January 1975 for alcohol abuse, 
examination of the veteran's abdomen was reported to be 
normal.  On a private evaluation conducted in May 1989 it was 
reported that there was no hernia.  

On a VA general medical examination conducted in August 1996 
evaluation of the veteran's abdomen revealed no findings or 
diagnosis of a hernia.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was incurred 
during service.  38 C.F.R. § 3.303(d) (2002).  

A review of the record reveals no clinical evidence that the 
veteran developed a hernia during service.  Moreover, review 
of the post service record, including the report of a 1996 VA 
general medical examination revealed no findings indicative 
of a hernia.  Since the clinical evidence does not 
demonstrate that the veteran has ever had a hernia, service 
connection for this disability is clearly not warranted.  


ORDER

Service connection for PTSD is denied.  

Service connection for a hernia is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

